Title: From George Washington to Colonel Ezekiel Cheever, 13 July 1777
From: Washington, George
To: Cheever, Ezekiel



Sir
Pumpton Plains [N.J.] 13th July: 1777.

Yours of the 3d Instt has been duly received. Your business to Boston seems to have been of a material and necessary nature, and I am happy to hear you were likely to get it accomodated.
As the present time is peculiarly interesting, and requires the attention and exertion of every person in the line of duty assigned him, I must request your constant attendance and closest application & care in your department, and that nothing in your power may be omitted to promote the public service. There is One thing more I would particularly recommend as demanding your greatest attention, activity and circumspection—which is, that you should have all the Stores & Articles committed to your charge in such a train, as to move ’em in case the situation of Affairs should make it necessary—This caution I have thought it expedient to give you, as it is impossible to tell what events may cast up in the vicissitudes of War, and that you may take measures, which will certainly insure to you a sufficient number of Waggons to be within your command in a time of exigency. Upon the salvation of our Stores every thing depends. I am Sir Yr Most Obedt servt

G.W.


P.S. I don’t know under whose care, the making of Cartridges is—whether under Your’s or Colo. Masons—but I beg every attention to be had to this business.

